Citation Nr: 0519728	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  00-13 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for right thigh gunshot 
wound (GSW) residuals, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July 1951 to July 1953.

This appeal to the Board of Veterans Appeals (Board) arises 
from an October 1999 rating action that denied a rating in 
excess of 10 percent for right thigh GSW residuals.  The 
veteran filed a Notice of Disagreement later in October 1999, 
the RO issued a Statement of the Case (SOC)  in April 2000, 
and the veteran filed a Substantive Appeal in June 2000.

In October 2000, the veteran testified during a hearing 
before a hearing officer at the RO; a transcript of the 
hearing is of record.  Thereafter, the RO continued the 
denial of the claim (as reflected in a January 
2001Supplemental SOC (SSOC)). 

In June 2001, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  After accomplishing additional action, the RO 
continued the denial of the claim (as reflected in a March 
2002 SSOC). August 2002, the Board determined that further 
evidentiary development was warranted in this case, and 
undertook such development pursuant to the provisions of 
38 C.F.R. § 19.9 (2002) and Board procedures then in effect.  
The veteran and his representative were notified of that 
development by letter of November 2002.  However, the 
provisions of 38 C.F.R. § 19.9 purporting to confer upon the 
Board the jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board but not reviewed by the RO 
were later held to be invalid.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Hence, in November 2003 the Board remanded 
this matter to the RO for completion of the development 
action requested, and consideration of the claim in light of 
the additional evidence.

By rating action of November 2004, the RO increased the 
rating of the right thigh GSW residuals from 10 to 30 
percent.  In December 2004, the RO issued a SSOC, reflecting 
the denial of rating greater than 30 percent.  
    

FINDINGS OF FACT


1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's right thigh GSW residuals consist of 
weakness in the quadriceps and vastus lateralis muscles, with 
muscle loss in the vastus lateralis, a neuroma formation in 
the cutaneous nerve of the anterior thigh, significant 
hypersensitivity, and decreased hip motion on recent VA 
examination; these symptoms  are reflective of no more than 
moderately-severe injury to Muscle Group XIV.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for right 
thigh GSW residuals are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.           §§ 3.102, 3.159, 
and Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.73, Diagnostic Code 5314 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the July 1999 RO letter, the October 1999 rating 
action, the April 2000 SOC, the August, September, and 
October RO letters, the January 2001 SSOC, the April and July 
2001 and February 2002 RO letters, the March 2002 SSOC, the 
May and November 2002 and March, May, and October 2004 RO 
letters, the November 2004 rating action, the December 2004 
RO letter and SSOC, and the February 2005 RO letter, the 
veteran and his representative were variously notified of the 
law and regulations governing entitlement to the benefit 
sought on appeal, the evidence that would substantiate his 
claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been provided 
ample opportunity to submit information and evidence.  

Additionally, the July 2001 and March and December 2004 RO 
letters, SOC, and SSOCs variously informed the veteran of 
what the evidence had to show to establish entitlement to the 
benefit he sought; what information or evidence VA still 
needed from him; what evidence VA had retrieved and 
considered in his claim; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records (including private medical records), if he 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter RO letters and the December 2004 SSOC 
specifically informed the appellant of the VCAA's 
requirements, and notified him that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
latter December 2004 RO letter specifically notified the 
veteran to furnish any evidence or information in his 
possession that would support his claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA;      (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in his possession that pertains 
to the claim.  As indicated above, all four content of notice 
requirements have been met in this appeal.    

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

In the case now before the Board, one duty to assist letter 
was furnished to the veteran in July 1999, but documents 
strictly meeting the VCAA's notice requirements were not, nor 
could they have been, provided to him prior to the October 
1999 rating action on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  However, the Board finds that any 
lack of full, pre-adjudication notice in this case does not 
prejudice the veteran in any way.  In this regard, the Board 
points out that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect, such that the error affects the essential fairness 
of the adjudication.  Mayfield v. Nicholson,        19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claims 
were fully developed and readjudicated after notice was 
provided.  

As indicated above, the rating actions, numerous RO letters, 
SOC, and SSOCs issued between 1999 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate his 
claim.  As a result of RO development and the Board's 2001 
and 2003 Remands, comprehensive documentation, identified 
below, has been associated with the claims file and 
considered in evaluating the veteran's appeal.  The RO most 
recently readjudicated the veteran's claim on the merits in 
December 2004 on the basis of all the evidence of record, as 
reflected in the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board Remands, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claim, to include 
obtaining post-service VA and private medical records from 
1999 to 2004.  Further, comprehensive post-service private 
medical records from J. Robinson, M.D., from 1999 to 2002 
have been obtained and associated with the claims file.  As 
noted above, the veteran testified during an October 2000 RO 
hearing, and veteran was afforded comprehensive VA 
examinations in August 1999, October 2000, March 2002, and 
July 2004; the transcript of the hearing and the reports of 
examination are of record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing evidence pertinent 
to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating based on functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include with repeated use and/or during 
flare-ups), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, the veteran's service-connected right thigh GSW 
residuals have been rated under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code (DC) 5314.  By rating action of June 
1956, service connection for that disorder was granted and a 
10 percent rating assigned from July 20, 1955.  The veteran 
filed a claim for increase in July 1999.  By rating action of 
November 2004, the RO increased the rating of the right thigh 
GSW residuals from 10 to 30 percent, effective July 14, 1999.

Under DC 5314, a 30 percent rating is warranted for 
moderately-severe injury to Muscle Group XIV.  A 40 percent 
rating requires severe injury.  The function of Muscle Group 
XIV encompasses knee extension; simultaneous flexion of the 
hip and knee; and tension of the fascia lata and iliotibial 
(Maissiat's) band, acting with Muscle Group XVII in postural 
support of the body and with hamstrings in synchronizing the 
hip and knee.  The anterior thigh muscle group is comprised 
of the sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  

Standard range of hip flexion is from 0 to 125 degrees, and 
abduction from 0 to     45 degrees.  Standard range of knee 
extension and flexion is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.

Considering the pertinent medical evidence of record in light 
of the above-noted criteria, the Board finds that a rating in 
excess of 30 percent for right thigh GSW residuals is not 
warranted.  

Although the veteran complained of right leg pain and 
occasional cramping with prolonged walking on August 1999 VA 
examination, and there was tenderness to palpation of the 
right thigh scars, the pain was relieved by sitting and 
resting, and quadriceps and hamstring strength was normal.  
In September 2000, Dr. Robinson noted the veteran's history 
of impaired walking due to the GSW, preventing him from 
prolonged walking and causing him difficulty navigating up 
hills.  At the mid-October 2000 RO hearing, the veteran 
testified that he had pain and numbness in his right thigh, 
but that he had not required use of a TENS unit for relief 
for approximately the past year.  Although the veteran 
complained that his right thigh GSW residuals had begun to 
decrease his level of function and ability to perform 
activities of daily living on late October 2000 VA 
examination, he objectively demonstrated significant right 
hip range of motion: flexion from 0 to 90 degrees, internal 
rotation from 0 to 30 degrees, and external rotation from 0 
to 40 degrees.  The diagnosis was soft tissue right thigh 
injury with secondary muscular weakness.  The veteran 
complained of right leg pain in November 2001, but on 
examination in December, Dr. Robinson found that the leg had 
significantly improved, and the veteran was feeling much 
better, without complaints or pain.         

Although there were some paresthesias over the anterior to 
anterolateral right thigh on early March 2002 VA examination, 
the veteran's right thigh scars were well-healed and non-
tender to palpation, and quadriceps strength was 4+/5, with 
minimal puckering.  Only mild quadriceps weakness was 
diagnosed.  The veteran complained of some chronic leg pain 
on December examination by Dr. Robinson.  

On the most recent comprehensive VA examination in July 2004, 
the veteran complained of significant anterior right thigh 
pain, as well as weakness, and an area of decreased sensation 
and hypersensitivity.  He had to stop walking after 
approximately 100 yards secondary to leg pain and threatened 
give-way due to weakness.  Current examination showed 
significant pitting and muscle loss on the lateral thigh 
scar, but not on the anterior scar.  There was a large area 
inferior to the scar which had decreased sensation and 
hypersensitivity, consistent with a neuroma, and decreased 
strength of the anterior muscle compartment, as well as 
significant muscle loss laterally of the vastus lateralis.  
However, there was no significant tenderness on deep 
palpation, and very good knee range of motion was 
demonstrated from 0 to 120 degrees.  Although hip flexion was 
to 90 degrees and internal rotation to 10 degrees, and there 
was 45 degrees of external rotation and    40 degrees of 
abduction, the veteran had 4/5 strength of the hip 
musculature on flexion, extension, and abduction.  There was 
no hypersensitivity or tenderness in the areas of the scars, 
but there was decreased sensation, without evidence of tendon 
damage or muscle herniation.  

After examination, the physician assessed the veteran's 
injury to Muscle Group XIV as no more than moderately-severe.  
That examiner noted that the veteran's scars were not 
adherent to underlying tissue or tender on palpation, and 
that there was no evidence of repeated ulceration or 
instability, although the right thigh GSW residuals did 
result in hip limitation of motion.  The diagnosis was right 
GSW with development of weakness in the quadriceps and vastus 
lateralis muscles, with muscle loss in the vastus lateralis 
and a neuroma formation in the cutaneous nerve of the 
anterior thigh, and with significant hypersensitivity as well 
as decreased hip range of motion.         

As documented above, the medical evidence does not indicate 
the level of impairment that would warrant the next higher 
(and maximum), 40 percent rating for right thigh GSW 
residuals under the applicable rating criteria-that is, 
severe injury to Muscle Group XIV under DC 5314.  In this 
regard, the Board notes that, after thoroughly examining the 
veteran in 2004 and noting his functional limitations, the 
physician specifically concluded that the right thigh GSW 
residuals of injury to Muscle Group XIV were no more than 
moderately-severe.  When the examiner's actual findings are 
considered along with his assessment of the severity of the 
condition, meeting the criteria for no more than a 30 percent 
rating.

Even considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, as regards functional loss due to pain, 
weakness, and other factors, the Board finds that no higher 
rating is assignable for right thigh GSW residuals.  Although 
in 2004, the examiner stated that the veteran's function was 
additionally limited by pain and fatigue following repetitive 
use or during flare-ups, with pain having the major 
functional impact with an estimated 20 percent reduction in 
function, the Board notes that the veteran had 4/5 strength 
of the hip musculature on flexion, extension, and abduction, 
and he could walk approximately 100 yards before leg pain and 
weakness threatened the leg to give-way.  Moreover, he 
demonstrated very good knee range of motion.  On this record, 
then, there is no basis for the Board to find that even 
during flare-ups or with repeated activity, the veteran 
experiences any 38 C.F.R. § 4.40 or 4.45 or DeLuca symptom 
that is so disabling as to warrant assignment of the 40 
percent rating under DC 5314.   

For all the foregoing reasons, the Board finds that the claim 
for a higher rating for right thigh GSW residuals must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,     1 Vet. App. 49, 53-56 (1990). 




ORDER

A rating in excess of 30 percent for right thigh GSW 
residuals is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


